Citation Nr: 1112900	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  06-38 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) benefits, to include the question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran had active service from February 1997 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 letter decision by the Committee on Waivers and Compromises, at the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO), which denied the Veteran's request for a waiver of the recovery of the overpayment at issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed his claim for a total disability rating based upon individual unemployability in March 2003, and in January 2004, the RO granted the claim, effective March 27, 2003.  The award was granted at the 100 percent rate for a Veteran with a dependent spouse.  See February 2004 notice letter.  More than a year later, in November 2005, the Veteran notified VA by way of a VA Form 21-686c (Declaration of Status of Dependents) that he had, in fact, divorced his wife in December 1999, but that they had continued to live as husband and wife and remarried in November 2005.  VA notified the Veteran by way of a December 2005 letter that this change in marital status caused a reduction in benefits, resulting in an overpayment for the relevant time period.

In changing the marital status in VA's computer system, an administrative error was made that effectively granted an effective date of January 1, 2000, for the Veteran's TDIU benefit.  As a result, a $45,417.00 payment was issued to the Veteran on December 13, 2005.  On December 22, 2005, VA notified the Veteran that the check was sent in error and instructed him to return the money.  The Veteran responded that he contacted VA immediately after receiving the money to confirm that it was correctly issued, and reports that he was told that it had not been issued in error, which resulted in his spending the money.  See Veteran's May 2006 statement.  He requested a waiver of the overpayment, asserting that it should not be considered an overpayment.  In addition, in October 2010 written argument, the Veteran's representative asserted that the debt was not validly created because VA was at fault in the creation of the debt, which was due to VA administrative error.

In July 2006, the Committee on Waivers issued a decision denying the Veteran's waiver of the overpayment, which had, by then, been adjusted to $38,407.00.  The Veteran has perfected an appeal as to the debt.  Although the Veteran disputed the debt and asked that the repayment of the debt be waived by the Committee on Waivers and Compromises, his statement, as well as the October 2010 written argument of his representative, challenge the validity of the debt.  Thus, he challenged not only the creation of the debt, including the amount, but also asks that the debt be waived.

Because the Veteran has challenged the proper creation of the debt, further appellate review by the Board on the Veteran's waiver claim must be deferred pending formal adjudication of his challenge to the validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a Veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the Veteran's challenge to the lawfulness of the debt asserted against him or her"); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a Veteran challenges the validity of the debt and seeks waiver of the debt, the [RO] must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee on Waivers and Compromises).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1) (2010).  Resolution of the creation issue must precede consideration of the waiver issue.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide a current financial status report listing all monthly income, monthly expenses, and assets (to include bank account information).  Additionally, the Veteran should be provided the opportunity to provide financial information showing all income received since January 1, 2000.  He may submit supporting documentation, such as a copy of his tax returns or other financial information, if he so desires.  Any received documents should be included in the claims folder for future review.

2.  Undertake an audit of the Veteran's compensation benefits account since January 1, 2000, in order to provide the basis for the calculation of the overpayment in this case.  The amounts and sources of income and the period in which the overpayment is based should be set forth in detail.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due or deducted due to mitigating circumstances.  In addition, the audit should include the amount of the overpayment that was repaid by the Veteran, if any.  A copy of the written audit should be associated with the claims file and another provided to the Veteran and his representative.

3.  Adjudicate the issue of whether the overpayment was properly created, and if it is determined as proper, then readjudicate the Veteran's request for waiver of recovery of the overpayment of compensation benefits - in the amount calculated pursuant to the above-described action - with express consideration of the provisions of 38 C.F.R. §§ 1.962, 1.963, 1.963(a), and 1.965(a) (2010), and each element of the of equity and good conscience standard.  If the claim continues to be denied, the RO must issue the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and should afford them the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

